PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/055,806
Filing Date: 6 Aug 2018
Appellant(s): Cooney et al.



__________________
Ross E. Alexander (Reg. No. 66,948)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/23/2020 appealing from the office action mailed 2/10/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 February 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rudland et al. (US Publication 2012/0171954) in view of Hao et al. (US Publication 2003/0172220).

With respect to claim 1, Rudland teaches A control device responsive to RF signals transmitted by an RF transmitter, the RF transmitter adapted to transmit a number of consecutive packets at a during a given transmission event, each of the consecutive packets characterized by a packet length, (A transmitter sends a near constant sequence of wake up messages (e.g. WUPs), each wake up messages being preceded by a preamble, Paragraph 32 the length of the preamble is the same as the maximum length of the wake up message, Paragraph 34) the control device comprising:

an RF receiver adapted to receive packets from the RF transmitter, the RF receiver configured to be periodically enabled for a sample time period to determine if the RF transmitter is transmitting one of the consecutive packets, (Devices periodically listen to the medium according to their wake up schedule, Paragraph 5. Based on the wake up schedule, the wake up controller activates the receiver for short period of time (sample time period) to detect preamble, Paragraph 32) the RF receiver configured to a sleep mode for a sleep time period between consecutive sample time periods if the RF receiver determines that the RF transmitter is not transmitting one of the consecutive packets during the sample time period; (the first short wake up period (sample time period) is activated at the receiver, no preamble is detected.  Thus, the receiver is set into the intermediate sleep state for the time period and then the second wake up period (sample time period) is started, Paragraph 46) and

a controller operatively coupled to the RF transceiver, wherein after determining that the RF transmitter is transmitting one of the consecutive packets during the sample time period, the control circuit is configured to receive a subsequent packet; (the detector indicates that a preamble has been detected during the short period of activation, the wake up controller controls the receiver to stay on so as to listen for the entire wake up message, Paragraph 36)  

the sample time period and the sleep time period between sample time periods are sized such that the sample time period coincides with at least one of the predetermined number of consecutive packets in the transmission event. (the two short wake up periods have been set to only 0.93 ms and the intermediate sleep period has been set to approximately the length wake up messages (WUP)=5.8 ms, Paragraph 45. Due to the fact that the intermediate sleep period corresponds to the WUP length, the second wake up period will coincide with a preamble transmission period. Paragraph 46)

Rudland doesn’t teach A) the sleep time period of the RF receiver is longer than the packet length of each of the consecutive packets, and B) transmit a number of consecutive packets at a predetermined transmission rate

In Regarding to limitation A, it is within the appreciation of one of ordinary skill in that art to set the Sleep period (SP) to have a value higher than the Packet length (PL) in Rudland’s system; especially given the fact that there is a finite number, specifically three, of possibilities in this situation when it comes to 

In regarding to Limitation B, Hao teaches snooping module can be programmed to snoop for consecutive data packets having a predetermined transmission rate. (Paragraph 25)

Thus it would have been obvious to one of ordinary skill in the art at them time of the invention to configuring power save mode as taught by Rudland with sending data packets at predetermined transmission rate as taught by Hao. The motivation for combining Rudland and Hao is to be able to select most optimal rate and applied to all the data transmission so that to reduce power conception by the device.

With respect to claim 2, Rudland teaches the controller and the RF receiver is configured to be powered by a battery. (the devices is battery operated, Paragraph 07)  

With respect to claim 3, Rudland teaches the controller can be controlled into a sleep mode in which the controller consumes less power than in a normal mode. (Controller switches into sleep state, where the sleep state consumes less power than active state, Paragraph 28)  

With respect to claim 4, Rudland teaches the RF receiver is configured to determine if detected RF energy exceeds a detect threshold, the RF receiver configured to wake up the controller from the sleep mode to enter the normal mode in response to determining that the detected RF energy exceeds the detect threshold. (the detector may be adapted to detect the received signal by checking the level of received energy.  Thereby, energy consumption at the receiver can be further reduced by  

With respect to claim 5, Rudland teaches each of the consecutive packets includes similar data. (transmit a near constant sequence of wake up messages, Paragraph 26)  

With respect to claim 6, Rudland teaches after determining that the RF transmitter is transmitting one of the consecutive packets during the sample time period, the control is configured to receive the entire subsequent packet. (the detector indicates that a preamble has been detected during the short period of activation, the wake up controller controls the receiver to stay on so as to listen for the entire wake up message, Paragraph 36)  

With respect to claim 7, Rudland teaches the sample time period of the RF receiver is less than the packet length. (the two short wake up periods have been set to only 0.93 ms and the intermediate sleep period has been set to approximately the length wake up messages (WUP)=5.8 ms, therefore the packet length is 5.8 ms and wake up period is .93 ms, and .93 ms < 5.8 ms, wake up period is less than packet length, Paragraph 45)

Claims 8 is rejected under 35 U.S.C. as being unpatentable over Rudland et al. (US Publication 2012/0171954) in view of Hao et al. (US Publication 2003/0172220) further in view of Koleda et al. (US Patent 5,134,347).

With respect to claim 8, Rudland in view of Hao doesn’t teach the controller is configured to control an electrical load in response to the subsequent packet received from the RF transmitter.
the controller is configured to control an electrical load in response to the subsequent packet received from the RF transmitter. (System includes a signal reception element which receives the remotely transmitted wireless command signal from a transmitter and which outputs an electrical signal to a receiver/detector in response to this received command. The detector effectively demodulates the command and transmits electrical control signals to the microprocessor. These signals are effective to cause microprocessor to activate the motor such that the shade or window covering is moved, by the use of rollers, in a manner consistent with or set forth by the received signal, Column 2 lines 50-60)
Thus it would have been obvious to one of ordinary skill in the art at them time of the invention to configuring power save mode as taught by Rudland and Hao with controlling electrical load as taught by Koleda. The motivation for combining Rudland, Hao and Koleda is to be able to control light entering the room by adjust the shade on the window to a certain level.

Claim 16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rudland et al. (US Publication 2012/0171954) in view of Kadous et al. (US Patent 2010/0067422).

With respect to claim 16, Rudland teaches A method of communicating between wireless devices, the method comprising:

periodically enabling an RF receiver for a sample time period; (Devices periodically listen to the medium according to their wake up schedule, Paragraph 5. Based on the wake up schedule, the wake up controller activates the receiver for short period of time (sample time period) to detect preamble, Paragraph 32)

in response to RF energy being detected by the RF receiver during the sample time period, (the detector may be adapted to detect the received signal by checking the level of received energy.  Thereby, energy consumption at the receiver can be further reduced by initiating the double wake up procedure only when the receiver actually receives a signal, switching from sleep state to active state when energy is detected, Paragraph 17)  

putting the RF receiver and a controller in a sleep mode for a snooze time; (the first short wake up period (sample time period) is activated at the receiver, no preamble is detected.  Thus, the receiver is set into the intermediate sleep state for the time period and then the second wake up period (sample time period) is started, Paragraph 46) and

subsequent to the snooze time, waking up the RF receiver and the controller, and receiving, via the RF receiver, an entire packet. (The detector indicates that a preamble has been detected during the short period of activation, the wake up controller controls the receiver to stay on so as to listen for the entire wake up message, Paragraph 36)  


Rudland doesn’t teach determining, via the RF receiver, whether the detected RF energy exceeds a threshold;

Kadous teaches determining, via the RF receiver, whether the detected RF energy exceeds a threshold; (The presence of the particular signal, such as a beacon signal, may then be detected during an idle or sleep mode when signal energy is accumulated such that a threshold is exceeded, which in  

Thus it would have been obvious to one of ordinary skill in the art at them time of the invention to configuring power save mode as taught by Rudland with detect RF energy as taught by Kadous. The motivation for combining Rudland and Kadous is to be able to reduce the amount of time the device is on active state in order to save battery life.

With respect to claim 20, Rudland teaches the RF receiver is configured to receive wireless signals sent in consecutive packets with a packet length and a break time between the consecutive packets; (Rx receives packets with length and configures break time between the packets, Figure 4A)

Rudland doesn’t teach A) wherein the sample time period is less than the packet length; and B) wherein the snooze time is less than the break time. 

In Regarding to limitation A, it is within the appreciation of one of ordinary skill in that art to set the Sample time period  (SP) to have a value less than the Packet length (PL) in Rudland’s system; especially given the fact that there is a finite number, specifically three, of possibilities in this situation when it comes to choosing the values of SP and PL (SP>PL, SP=PL or SP<PL), it would have been obvious to one of ordinary skill in the art at the time to set SP less than PL.

In Regarding to limitation B, it is within the appreciation of one of ordinary skill in that art to set the Snooze time  (ST) to have a value less than the Break time (BT) in Rudland’s system; especially given the fact that there is a finite number, specifically three, of possibilities in this situation when it comes to .


Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rudland et al. (US Publication 2012/0171954) in view of Kawamoto et al. (US Publication 2009/0190608) further in view of Lee et al. (US Publication 2006/0280152).

With respect to claim 17, Rudland teaches A system for transmitting wireless signals comprising:

a wireless receiver device configured to periodically turn on to determine if a wireless signal is being transmitted, (Devices periodically listen to the medium according to their wake up schedule, Paragraph 5. Based on the wake up schedule, the wake up controller activates the receiver for short period of time (sample time period) to detect preamble, Paragraph 32) the wireless receiver device configured to receive wireless signals on any of multiple communication channels, the wireless receiver device including a control circuit that determines if the wireless signal is intended for the wireless receiver device; (Then, it is checked in step S109 whether the announced data transmission is intended for this receiver and data is thus available to be processed in this node.  If not, the procedure branches to step S107 where the receiver is turned off, Paragraph 42.) and

a wireless transceiver device configured to transmit and receive wireless signals, (the transceiver is kept activated and readiness for reception is signaled by the receiver towards the transmitter, e.g. with a READY message.  In response thereto, the transmitter transmits the available the wireless transceiver device configured to:

receive a packet on a first communication channel: determine that the packet is intended for the wireless receiver; (the announced data transmission is intended for this receiver, the procedure continues with step S110 and readiness for reception is signaled to the transmitter which announced the data transmission, Paragraph 43)

Rudland doesn’t teach  based on the determination that the packet is intended for the wireless receiver, change the communication channel of the transceiver device from the first communication channel to a second communication channel; and retransmit the packet to the wireless receiver device on the second communication channel and subsequent to the retransmission of the packet, change the communication channel of the wireless transceiver device from the second communication channel to the first communication channel.

Kawamoto teaches based on the determination that the packet is intended for the wireless receiver, change the communication channel of the transceiver circuit device from the first communication channel to a second communication channel; and retransmit the packet to the wireless receiver device on the second communication channel. (The retransmission controller 12 that has received the confirmation-failure signal instructs the communication unit 101 to change a communication channel to be used (state 307). After completing the change of the used channel (state 308), the wireless communication device 100 moves back to the state 301 so as to retransmit the data signal on the communication channel thus changed, Paragraph 60)



Lee teaches retransmit the packet to the wireless receiver device on the second communication channel and subsequent to the retransmission of the packet, change the communication channel of the wireless transceiver device from the second communication channel to the first communication channel. (After sending a DATA frame, the transmitting MP switches back to the common channel. After returning to the common channel the transmitting MP initiates the backoff procedure. Retransmission can take place either on the common channel or on the destination channel, Paragraph 39)

Thus it would have been obvious to one of ordinary skill in the art at them time of the invention to configuring power save mode as taught by Rudland and Kawamoto with change the communication channel of the wireless transceiver device from the second communication channel to the first communication channel as taught by Lee. The motivation for combining Rudland, Kawamoto and Lee is to be able to ensure traffic has reached its destination and to return to common channel in order to increase throughput and achieve efficiency in the system.


Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rudland et al. (US Publication 2012/0171954) in view of Kawamoto et al. (US Publication 2009/0190608) further in view of .

With respect to claim 18, Rudland teaches thereby causing the wireless receiver device to turn on for less time and reduce battery power consumption. (in a low power, low duty cycle network it is typical that most devices spend the vast majority of their time receiving, and only transmit occasionally.  The receiver has to listen often enough to be sure to hear the preamble if it is transmitted.  Reducing the reception idle listening time is critical for battery life, Paragraph 7)
Rudland doesn’t teach the wireless receiver device is configured to receive fewer wireless signals on the second communication channel than if the wireless receiver device were receiving wireless signals on the first communication channel
Takamatsu teaches the wireless receiver device is configured to receive fewer wireless signals on the second communication channel than if the wireless receiver device were receiving wireless signals on the first communication channel, (The channel extraction unit 230 always checks communication quality of an anchor channel, and if communication quality of the anchor channel becomes a first threshold value or lower, which is a prior stage of the anchor channel for requiring switching of the anchor channel, the channel extraction unit extracts through carrier sense one or a more of switching channel candidates capable of performing wireless communication with the PHS terminal 110. Here, carrier sense is performed based on SINR (Signal to Interference and Noise Ratio) or a bit error rate in each channel (PRU) of a frame, in which transmitting and receiving with the PHS terminal 110 are performed, therefore mobile device is receiving fewer on the second channel due less interference and better quality. Paragraph 72) 
Thus it would have been obvious to one of ordinary skill in the art at them time of the invention to configuring power save mode as taught by Rudland, Kawamoto, and Lee with switching channels as . 

(2) Response to Argument
Appellant’s  Arguments:
[a].	In regarding claim 1, Appellants contend that the Cited combination of references fails to teach the sleep time period of the RF receiver is longer than a packet length of each of the consecutive packets. See Appellant’s arguments at pages 8-11.
 [b].	In regarding claim 17, Appellants contend that the Cited combination of references fails to teach based on the determination that the packet is intended for the wireless receiver, change the communication channel of the transceiver device from the first communication channel to a second communication channel. See Appellant’s arguments at page 11-13.
 [c].	In regarding claim 16, Appellants contend that the Cited combination of references fails to teach in response to determining that the detected RF energy exceeds the threshold, putting the RF receiver and a controller in a sleep mode for a snooze time. See Appellant’s arguments at pages 14-15.

Examiner’s Response: 
The cited reference Rudland teaches providing an improved transmission system that is particularly power efficient for receiving devices in asynchronous operation modes. The receiver or receiving node use a minimum possible "receiver on" time to check whether or not another node is trying to wake it up. To achieve this, the transmitter or transmitting node may transmit a near constant sequence of wake up messages. In fact, in order to allow the receiver to acknowledge that it is awake, the wake up messages could have small delays between them. It is much faster to check for the 

    PNG
    media_image2.png
    529
    829
    media_image2.png
    Greyscale

[a].	In response to the Appellant’s arguments, the Examiner respectfully disagrees. Rudland teaches intermediate sleep period has been set to approximately the length Twup=5.8 ms of the wake up message (WUP).  WUP is equated to packet length, in this example intermediate sleep period is set to length of WUP, however other lengths can be used as well. In Figure 4A, as shown above, intermediate sleep period (Twup) can be set to a value ranging from the start of Preamble (PRE) period to the end of PRE period, in order to receive WUP successfully. If Twup is extended to the end of PRE period, than would make Twup to be set longer than packet length. Contrary to the appellant’s argument, Twup can 

[b].	In response to the Appellant’s arguments, the Examiner respectfully disagrees. Rudland teaches personal area network relay information received from network to its intended receiver. Checking whether the announced data transmission is intended for this receiver and data is thus available to be processed in this node.  If not, the receiver is turned off.  However it doesn’t teach switching channels based on the determination, in analogues art Kawamoto teaches selecting one of a plurality of communication channels for use in communication to transmit a communication signal to the receiver communication device. If packet sent to the intended receiver is not successful, transmitting the packet to the intended receiver on a second channel. Packet is addressed to intended receiver and transmitted on second channel.  Reconfiguring personal area network of Rudland to transmit the data using different channel than the channel data was received on. 
[c].	In response to the Appellant’s arguments, the Examiner respectfully disagrees. Rudland teaches entering sleep period if no transmission is detected. However Rudland doesn’t measure energy before entering sleep mode, instead Kadous teaches determining, via the RF receiver, whether the detected RF energy exceeds a threshold, even though Kadous uses detection to go from sleep mode to awake mode, it can be implemented in Rudland to instead of detecting transmission it can detect energy to enter sleep mode when awake mode is activated for a predetermined period, in order to preserve batter power.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABDULLAHI AHMED/Examiner, Art Unit 2472    

	/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472                                                                                                                                                                                         
                                                                                                                                                                                                    Conferees:
/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472     
                                                                                                                                                                                                   /HASHIM S BHATTI/Primary Examiner, Art Unit 2472                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.